DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted December 3, 2019, December 23, 2020, and February 3, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claims 10 and 11 are objected to because of the following informalities: 
Claim 10, lines 1-2 recite “The operation method of a steam turbine power generation facility according to claim 9” and since the “steam turbine power generation facility” was introduced in claim 9, the word “a” in claim 10, line 1 should be changed to “the” in order to clearly refer to the previously introduced feature.
Claim 11, lines 1-2 similarly recite “a steam turbine power generation facility” which should be changed accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 11-13 recite “a heating section which is formed by communicating through the high-pressure turbine and the intermediate-pressure turbine” and it is unclear what “communicating” means in this context. Upon inspection of the applicant’s specification, paragraph 17 describes the “heating section” as a steam pipe which communicates through the high-pressure turbine and intermediate-pressure turbine. If the word “communicating” was changed to “extending” (or a similar term), then the claim would clearly describe the structure and the rejection would be overcome.
	Claims 2-8 depend from claim 1 and contain its limitations and therefore are rejected for the same reason.
	Claim 3, lines 2-4 introduce “a pipe to make the steam worked at the high-pressure turbine flow into the intermediate-pressure turbine” and claim 3 depends from claim 1 which introduced “a pipe to make the steam worked at the high-pressure turbine flow into the heating section,” and claim 3, lines 5-8 re-name the pipe of claim 1 to “a 
Second, while claim 3 intends to introduce two different pipes, both components are given the name “a pipe,” which creates confusion. The examiner recommends using unique names for each component, for instance the “pipe” in claim 3, line 2 could be re-named to “a second pipe.”
	If the pipe in claim 3, line 2 was re-named to “a second pipe”, then claim 3, lines 5-8 could be re-written to avoid introducing the third pipe, such as “wherein the pipe is branched from the second pipe”.
	If the pipe of claim 3 is re-named, then claim 7 should be similarly amended since it refers to the pipe of claim 3. If the pipe of claim 3 is re-named “a second pipe”, then claim 7 could be re-written to recite “The steam turbine power generation facility according to claim 3, wherein the second pipe and the pipe are respectively provided with a valve to adjust an amount of steam.”
	Claims 7 and 8 depend from claim 3 and contain its limitations and therefore are rejected for the same reasons.
	Claim 4, line 2 similarly introduces “a pipe” and the examiner recommends giving this component a unique name, such as “a third pipe.” If claim 4 is amended, then claims 5 and 6 should be similarly amended since they refer to the pipe of claim 4.
	Claim 6, line 2 similarly introduces “a pipe” and the examiner recommends giving this component a unique name, such as “a fourth pipe.”

	If the pipe in claim 4, line 2 is re-named to “a third pipe” and the pipe of claim 6, line 2 is re-named to “a fourth pipe”, then claim 6, lines 5-9 could be re-written as “wherein the third pipe is branched from the fourth pipe.”
	Claim 8, lines 2-4 recite “the pipe to make the steam worked at the intermediate-pressure turbine flow into the low-pressure turbine” and lines 4-8 recite “the pipe which is branched from the pipe to make the steam worked at the intermediate-pressure turbine flow into the low-pressure turbine and makes the steam worked at the intermediate-pressure turbine flow into the heating section” and these pipes lack proper antecedent basis. Claim 6 introduces the respective pipes, however claim 8 depends from claims 1, 2, 3, and 7. It appears the dependency of claim 8 should be changed to depend from claim 6.
	Claim 9 introduces multiple pipes, which are all given the name “a pipe.” The examiner recommends re-naming the pipe in line 3 to “a first pipe”, the pipe in line 5 to “a second pipe”, the pipe in lines 9-10 to “a third pipe”. 
	Claim 9, lines 12-14 recite “the pipe which is branched from the pipe to make the steam worked at the intermediate-pressure turbine flow into the low-pressure turbine” however the “pipe” of line 12 was not one of the previously introduced pipes, and therefore lacks proper antecedent basis. The examiner recommends amending “the pipe” in line 12 to be “a fourth pipe”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,651,532 to Abe.
In Reference to Claim 1#
Abe teaches:
	A steam turbine power generation facility comprising:
	a boiler (1) to generate steam;
	a high-pressure turbine (10) into which the steam generated by the boiler flows;
	an intermediate-pressure turbine (50) into which steam worked at the high-pressure turbine flows; and

	wherein the high-pressure turbine and the intermediate-pressure turbine are respectively provided with a heating section (casing section above seal 40 with hole 101, pipe 103, pipe 43, pipe 74, pipe 72, and casing section with hole 71) which is formed by extending through the high-pressure turbine and the intermediate-pressure turbine,
	the steam turbine power generation facility further comprising a pipe (28) to make the steam worked at the high-pressure turbine flow into the heating section (see column 3, line 66 through column 5, line 27 and Figures 1 and 2). 

Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 further limits claim 1 by stating the pipe is connected to the heating section on a rear stage side of the intermediate-pressure turbine. The prior art of record upstream side of the intermediate-pressure turbine. 
Claims 3, 7, and 8 depend from claim 2 and contain its limitations and therefore would be allowable following corrections to the rejections under 35 USC 112(b).
Claim 4 further limits claim 1 by adding a pipe to make the steam working at the intermediate-pressure turbine flow into the heating section. The prior art of record fails to teach this feature. Abe only teaches steam from the high-pressure turbine enters the heating section.
Claims 5 and 6 depend from claim 4 and contain its limitations and therefore would be allowable for the same reason. 
Claim 9 is directed to an operation method of a steam turbine power generation facility comprising first valves disposed on a pipe, second valves disposed on a second pipe which branches from the first pipe, third valves disposed on a third pipe, and fourth valves disposed on a fourth pipe branched from the third pipe, wherein the method comprises manipulating opening/closing of the valves such that the first valves, third valves, and fourth valves are in a closed condition while the second valves are in an opened condition under an operation over a first load range. The prior art of record fails to teach the combination of features. Specifically the claimed pipes and their respective valves. 
Claims 10 and 11 depend from claim 9 and contain its limitations and therefore would be allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 2,937,523 to Basu which teaches a steam turbine comprising a heating section through the casing. US 9,581,049 to Helbig teaches a steam turbine comprising a plurality of pipes and valves for heating the casing. US 5,498,131 to Minto teaches a steam turbine comprising a high-pressure turbine, an intermediate section turbine, and a heating section along the turbine shaft. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745